CONTINUATION PAGES (PTOL-303)

The Applicant papers filed on 3/30/2021 (Response after Final Office Action) and Terminal Disclaimer (filed 4/1/2021) overcome the following rejections:

a.	Art rejection by reference Sato (US 2008/0003771); and
b.	Double Patenting Rejections to US Patent numbers 10/650, 111 and 10/429,743
	(Terminal Disclaimer filed on 4/1/2021 has been approved.)

However, the Applicant ignored the Double Patenting Rejection to Copending Application that the Examiner addressed on page 4 of the Final office action; therefore, the terminal disclaimer filing is incomplete and the Application is not in condition for allowance.

In the final office action (mailed 2/5/2011), independent claims 11 and 16 in the present application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of copending Application No. 16/522,753.

Then copending Application No. 16/522,753 is now issued US patent no. 10/921,715.
Then claim 6 in the copending Application No. 16/522,753 is now renumbered as claim 1 in the issued US patent no. 10/921,715. 

Thus, to bring the Application in condition for Allowance, the Applicant should file a terminal disclaimer to overcome the double patenting rejection to the now issued US patent no. 10/921,715 (to overcome the double patenting rejection of present independent claims 11, 16 in the present application and their dependent claims (claims 12-15, 17-20) for virtually depend on rejected based claims) 

All filings/re-filings by the Applicant must have Applicant remarks/statements (regarding the filings/re-filings) submitted together with the filings/re-filings so that the filings/re-filings will be properly considered and timely treated/entered as Applicant response.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/            Primary Examiner, Art Unit 2851